Citation Nr: 1640693	
Decision Date: 10/14/16    Archive Date: 10/27/16

DOCKET NO.  08-36 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for type 2 diabetes mellitus, to include as secondary to service-connected disability.

2.  Entitlement to service connection for head injury residuals.  

3.  Entitlement to service connection for a right wrist disability.  

4.  Entitlement to service connection for sleep apnea.

5.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for arthritis of multiple joints.  


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Esq.


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to September 1983.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2007 and February 2011 decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In March 2014, the Board found that new and material evidence had been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder and remanded that issue for additional development.  The Board also remanded the issues of entitlement to service connection for type 2 diabetes mellitus, residuals of a head injury, right wrist disability, and sleep apnea; as well as whether new and material evidence had been received to reopen a claim of entitlement to service connection for arthritis of multiple joints.  

In October 2015, VA granted entitlement to service connection for a recurrent major depressive disorder, claimed as a nervous disorder, and assigned a 100 percent rating from September 16, 2009.  Hence, the appeal to that claim is resolved.  

This is a paperless appeal and the Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed.  

The issues of entitlement to service connection for a right wrist disability, sleep apnea, and whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for arthritis of multiple joints are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.

FINDINGS OF FACT

1.  Type 2 diabetes mellitus did not manifest during service or to a compensable degree within one year following discharge from active duty; and the preponderance of the evidence is against finding that it is proximately due to or aggravated by service-connected disability.  

2.  The Veteran is not shown to have residuals of any in-service head injury.  


CONCLUSIONS OF LAW

1.  Type 2 diabetes mellitus was not incurred during service, it may not be presumed to have been incurred during service, and it is not secondary to service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).  

2.  Residuals of a head injury were not incurred during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.102, 3.303.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  There was substantial compliance with the prior remand directives as concerns the claims decided herein.


Analysis

In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id.  The provisions of 38 C.F.R. § 3.303(b) apply only to chronic disease as listed in 38 U.S.C.A. § 1101(3) and 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection or service-connected aggravation for a present disability the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, service connection will be presumed for diabetes, if manifest to a compensable degree within one year after discharge from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a).

Service connection may also be granted on a secondary basis for a disability that is proximately due to a service-connected condition.  38 C.F.R. § 3.310(a).  Service connection is also possible when a service-connected condition has aggravated a claimed condition, but compensation is only payable for the degree of additional disability attributable to the aggravation.  See Allen v. Brown, 7 Vet. App. 439 (1995).  The Board acknowledges that 38 C.F.R. § 3.310(b) (Aggravation of nonservice-connected disabilities) was amended in October 2006.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 3.102.

	Type 2 diabetes mellitus

In February 2011, the RO denied entitlement to service connection for type 2 diabetes.  The Veteran disagreed with the decision and perfected this appeal.  He contends that this disorder is related to service or service-connected disability, namely hypertensive heart disease and headaches.  

Service treatment records do not show complaints or findings related to diabetes.  
In-service periodic and annual examinations revealed that the Veteran's endocrine system was repeatedly reported as normal and urinalyses were negative for sugar.  

The Veteran underwent a VA examination in November 2010.  He reported a history of diabetes since 2008.  Based on review of the record, the examiner stated that the diabetes was most likely diagnosed in 2009 - it appeared in the medical record in May 2009 and treatment appeared in September 2009.  The examiner stated that the appellant's diabetes most likely developed because of his genetic predisposition, age and overweight condition.  Regarding a relationship to service-connected heart disease, the examiner stated that hypertensive heart disease affects the vessels and heart and was not medically known to affect the pancreas whose abnormality causes diabetes.  The examiner further noted that the various medicines taken for hypertensive heart disease were not known to cause diabetes, and he opined that while the two diseases often occurred together, they were not causally related.  The examiner stated that diabetes was not aggravated by hypertensive heart disease and there were no increased manifestations that were proximately due to hypertensive heart disease and not to natural progress.  Further, the examiner found no medical considerations and no supporting rationale indicating that the increased manifestations of diabetes were proximately due to hypertensive heart disease.  

The Veteran underwent additional VA examination in August 2015.  The electronic claims folder, to include service treatment records and VA medical records, was reviewed.  The date of diagnosis of diabetes was listed as 2010.  The Veteran was then on insulin.  The examiner opined that it was less likely than not that the Veteran's diabetes was proximately due to or aggravated by service-connected headaches.  In support of that opinion the examiner provided the following rationale:

A thorough and complete review of the available medical evidence and the veteran's verbal testimony was conducted.  After review, it is concluded that there does not exist sufficient medical evidence to substantiate the veteran's contention for secondary service connection regarding his Type 2 Diabetes condition being due to his service connected headaches condition.

The preponderance of medical literature suggests that diabetes is [not] caused by headaches; neither is diabetes mellitus aggravated by headaches or medications used to treat headaches.  

On review, diabetes was not shown during military service or for many years after.  The record preponderates against finding probative evidence relating diabetes to the Veteran's period of active duty or events therein.  Service connection on a direct basis or on a presumptive basis as a chronic disease is not warranted.  See 38 C.F.R. §§ 3.303, 3.307, 3.309(a).  

As concerns secondary service connection, the Board finds the VA opinions probative.  They were based on a review of the record and are supported by rationale.  In making this determination, the Board acknowledges the August 2015 medical opinion which states that "medical literature suggests that diabetes is caused by headaches."  A review of the opinion in its entirety, however, makes clear that the examiner was providing a negative opinion.  The record does not contain well reasoned probative evidence to the contrary.  While the Board acknowledges the Veteran's contentions, he is not competent to diagnose diabetes or provide an etiology opinion on a complex medical question and his unsubstantiated lay assertions do not outweigh the VA opinions of record.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).
 
The preponderance of the evidence is against the claim and the doctrine of reasonable doubt is not for application.  See 38 C.F.R. § 3.102.

	Head injury residuals

In February 2011, VA denied entitlement to service connection for "a condition to account for a head injury".  The Veteran disagreed with the decision and perfected this appeal.  The Veteran essentially contends that he has residuals related to in-service head injuries and the Board has rephrased the issue to reflect his assertions.  

Service treatment records show the Veteran was seen in the emergency room in January 1978 following a car accident where he hit his head on the windshield.  There was no loss of consciousness, but he complained of pain at the site of a head laceration (a three by four centimeter area).  There was no glass present or skull fracture palpable and he was neurologically intact.  The impression was superficial laceration.  

In August 1979, the Veteran underwent skull and nasal bone x-rays following a fight at the Non-Commissioned Officers club.  Skull x-rays were negative, and no gross abnormalities were seen on nasal bone x-rays.  

In March 1981, the Veteran was seen with complaints that he hit his forehead on a coffee table the night before.  He reported a short loss of consciousness.  He was intact neurologically.  The assessment was mild concussion.  

Review of examinations during service show that clinical evaluation of the head was normal and there were no head injury residuals noted.  

The Veteran underwent a VA examination in August 2009 in connection with a claim for headaches.  At that time, he reported head injuries in 1971, 1978, and 1989 in connection with car accidents.  The 1989 accident reportedly resulted in a loss of consciousness for 5 to 10 minutes.  

In a June 2010 statement, the Veteran reported that he was in a car accident in Korea in 1978 and suffered a head injury.  He reported another accident in Fort Hood in 1972 where he hurt his neck.  He argued that he had residual disability from these accidents.  

The Veteran underwent a VA examination in November 2011.  He again reported head injuries in car accidents in 1971, 1978 and 1989, with the last one resulting in loss of consciousness for 5-10 minutes.  He denied losing consciousness in the first accident but afterwards his neck was sore.  He sustained a superficial laceration in the 1978 accident without loss of consciousness or concussion symptoms.  He also reported that in 1981, he got dizzy and fell and hit his head on a coffee table.  The examiner noted that a magnetic resonance imaging (MRI) of the brain in August 2009 showed mild to moderate cortical atrophy and mild small vessel ischemic changes.  The diagnoses were (1) traumatic brain injury, mild, without sequelae; and (2) mixed vascular and muscle contraction headaches.  The examiner opined that the claimed disorder was less likely than not incurred in or caused by the claimed in-service injury, event or illness and provided the following rationale:

Veteran's [motor vehicle accident] and the injury due to a fall were not requiring follow up medical care by review of his [service medical record].  He was seen on several occasions for headaches including by neurology in service but these weren't diagnosed as post traumatic but as mixed migraine.

The Veteran underwent a VA psychiatric examination in July 2015.  The examiner found that the presenting symptoms were attributed to major depressive disorder and that the results of a November 2011 traumatic brain injury examination indicated that the presence of a cognitive disorder was not confirmed by testing.  [At that time, the Montreal Cognitive Assessment score was 24/30.]  The examiner further stated that impairments attributed to traumatic brain injury residuals cannot be found without resorting to unwarranted speculation.  

As set forth, the Veteran had documented head injuries during active service as well as post-service.  The Board is unable to locate the records referencing the 1971 or 1972 car accident at Fort Hood, but the Veteran is competent to report this information and the Board has no reason to doubt his credibility concerning that assertion.  Notwithstanding, there is no indication of follow-up complaints or treatment related to the injuries and evidence does not show any current residuals or sequelae.  To the extent the Veteran suffers from headaches, these are not thought to be post traumatic in nature, and the Veteran is already service-connected for headaches of undetermined etiology.

On review, service connection for head injury residuals is not warranted.  See Brammer v. Derwinski, 3 Vet. app. 223, 225 (1992) (without a currently diagnosed disability, service connection may not be granted).  The preponderance of the evidence is against the claim and the doctrine of reasonable doubt is not for application.  See 38 C.F.R. § 3.102.  



ORDER

Entitlement to service connection for type 2 diabetes mellitus, to include as secondary to service-connected disability, is denied. 

Entitlement to service connection for head injury residuals is denied.  


REMAND

In pertinent part, a September 2007 rating decision denied entitlement to service connection for a right wrist disability and sleep apnea; and determined that new and material evidence had not been submitted to reopen a claim of entitlement to service connection for arthritis of multiple joints.  The Veteran disagreed with the decision and perfected this appeal.  In his November 2008 VA Form 9, he requested a travel board hearing.  

In March 2014, the Board remanded the issues so that a travel board hearing could be scheduled.  In December 2015, the RO notified the Veteran that he had been scheduled for a hearing before a RO hearing officer in February 2016.  Thereafter, the attorney submitted a statement indicating that the Veteran had recently been awarded 100 percent and the hearing was no longer needed.  She requested that the hearing request be withdrawn.

On review, the RO did not schedule a travel board hearing as directed, but instead, scheduled a hearing before RO personnel.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers on the Veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand).  The Board declines to remand for a travel board hearing pursuant to Stegall because on review, it appears that the Veteran had previously withdrawn this request.  That is, a Report of General Information completed in January 2012 indicates that the Veteran called in to request that his hearing for the appeal be canceled and he asked that VA proceed with his appeal without a hearing.  

Following the Board's March 2014 remand, a significant amount of evidence was added to the claims folder, to include Social Security Administration records and VA medical center records.  In November 2015, the RO furnished a supplemental statement of the case, but it only addressed the claims of entitlement to service connection for diabetes and head injury residuals.  The issues referenced in this remand were not included in the supplemental statement of the case.  The additional evidence was added to the record by VA before the appeal was returned to the Board in January 2016.  Under these circumstances, a supplemental statement of the case is required and thus, the case must be remanded.  See 38 C.F.R. § 19.37 (2015).

Accordingly, the case is REMANDED for the following action:

Readjudicate the issues of entitlement to service connection for a right wrist disability and sleep apnea; and whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for arthritis of multiple joints.  All evidence added to the record since the August 2013 supplemental statement of the case should be considered.  If the benefits sought on appeal remained denied, a supplemental statement of the case must be furnished.  The Veteran and his representative should then be given an appropriate opportunity for response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


